                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


 DYLAN ARMAN SAAVEDRA,

               Plaintiff,

        vs.
                                                   CIV 20-0528 KBM
 ANDREW SAUL,
 Commissioner of Social
 Security Administration,

               Defendant.


         ORDER GRANTING UNOPPOSED MOTION TO REMAND
       Defendant, the Commissioner of Social Security (Commissioner), by and through

his counsel, has filed an unopposed motion with this Court, pursuant to sentence four of

42 U.S.C. § 405(g), to enter a judgment with an order of reversal with remand of the

case for further administrative proceedings. Doc. 28. After reviewing Plaintiff’s case, the

Commissioner submits that remand is warranted. Id. Plaintiff does not oppose the

requested relief. Id.

       To remand under sentence four of 42 U.S.C. § 405(g), however, the Court must

review the record and determine whether the ALJ’s decision is supported by substantial

evidence, or whether the ALJ correctly applied the law relevant to the disability claim.

Nguyen v. Shalala, 43 F.3d 1400, 1403 (10th Cir. 1994). If the Court’s answer to either

question is no, reversal is appropriate. Id.
       This Court held a hearing on July 6, 2021, on Defendant’s unopposed motion to

remand. Docs. 29; 30. At the hearing, counsel for both parties presented their reasons

for requesting remand. Having heard the parties’ positions and having reviewed the

Plaintiff’s Motion (Doc. 24) and administrative record (Doc. 19), in light of the issues

identified by the parties, the Court finds that the ALJ’s decision is not supported by

substantial evidence and that the ALJ did not apply the correct legal standards in

determining that Plaintiff is not disabled.

       Therefore, pursuant to the power of this Court to enter a judgment affirming,

modifying, or reversing the Commissioner’s decision with remand in Social Security

actions under sentence four of 42 U.S.C. § 405(g), and in light of the Commissioner’s

request for remand of this action for further proceedings, this Court hereby REVERSES

the Commissioner’s decision under sentence four of 42 U.S.C. § 405(g) with a

REMAND to the Commissioner for further administrative proceedings. See Shalala v.

Schaefer, 509 U.S. 292 (1993). Upon remand, the agency will reconsider Plaintiff’s

claim. A Final Order pursuant to Federal Rule of Civil Procedure 58 will enter

concurrently herewith.

       Dated this 6th day of July, 2021.




                                              HONORABLE KAREN B. MOLZEN
                                              UNITED STATES MAGISTRATE JUDGE
                                              Proceeding by Consent




                                                2
